DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments and remarks filed 1/28/22 are acknowledged. Claim 1 has been amended. Claim 24 has been added. Claims 2, 3, 5, 6, and 9 have been canceled. Claims 1, 4, 7, 8, and 10-24 are pending.
Claims 8, 10-12, and 21-23 withdrawn from further consideration pursuant to 37 CFR
1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking
claim. Election was made without traverse in the reply filed on 10/26/20.
Claims 1, 4, 7, 13-20, and 24 are under examination.
Withdrawn Rejections
The rejection of claims 1, 4, 7, 9, and 13-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of Applicant’s amendment thereto. See paragraph 7, page 11 of the previous Office action.
The rejection of claims claim(s) 1, 4, 7, 9, and 17-20 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Roehrig et al. (WO 2011/045340 A1, published April 21, 2011), is withdrawn in light of Applicant’s amendment thereto. See paragraph 10, page 12 of the previous Office action.
The rejection of claims  1, 4, 7, 9, 13-14, and 17-20 under 35 U.S.C. 103 as being unpatentable over Roehrig et al. (WO 201 1/045340 Al, published April 21, 2011) in view of Le et al. (J Clin Oncol. 2015 Apr 20;33(12):1325-33, 2015), is withdrawn in light of Applicant’s amendment thereto. See paragraph 11, page 14 of the previous Office action.
Clarity of the Record
It should be noted that newly amended claim 1 adds the limitation “preventing”; however, the claim does not include the proper markings to indicate this newly added limitation. This limitation was deleted, as indicated by strikethrough, in the claim amendment filed 10/26/20, and therefore, “preventing or” should be underlined in the claims dated 1/28/22 to indicate that a change was made relative to the previous version of the claims. A copy of each claim is provided below for comparison. 
10/26/20

    PNG
    media_image1.png
    327
    866
    media_image1.png
    Greyscale

1/28/22

    PNG
    media_image2.png
    223
    727
    media_image2.png
    Greyscale


In the interest of compact prosecution, the claims will be examined as presented. In response to the instant Office action, Applicant is required to correct the claim amendment, providing the correct status identifiers and markings to indicate newly added or deleted subject matter. 
New Rejections Necessitated by Applicant’s Amendments
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 7, 13-20, and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to a method of preventing or treating pancreatic cancer comprising: administering to a subject a vaccine selected from the group consisting of an allogenic PDA tumor cell engineered to secrete GM-CSF and a GM-CSF-secreting PDA vaccine; and administering an agent that inhibits indoleamine 2,3-dioxygenase to the subject wherein the agent that inhibits indoleamine 2,3-dioxygenase comprises a compound of Formula I’, a compound of Formula 1’’, or a mixture thereof: 

    PNG
    media_image2.png
    223
    727
    media_image2.png
    Greyscale

or a pharmaceutically acceptable enantiomer, salt, solvate or prodrug thereof, wherein: X represents -NH- or CQ2=CQ3-; Q2 and Q3 each independently represent H or C1 to C6 alkyl; and R1 and R2 each independently represent H, halo, cyano, C1 to C6 alkyl or C1 to C6 alkoxy.
The specification teaches that agents that inhibit indoleamine 2,3-dioxygenase may include and anti- indoleamine 2,3-dioxygenase antibody; an agent that inhibits indoleamine 2,3 dioxygenase gene expression; an agent that inhibits indoleamine 2,3-dioxygenase-1, indoleamine 2,3- dioxygenase-2, or a combination thereof, and an agent selected from the group Norhamane,  Rosmarinic acid, COX-2, a combination thereof, or a pharmaceutically acceptable salt, solvate, or stereoisomer thereof, as examples. The specification teaches that an example of a suitable agent that is a chemical inhibitor of idoleamine 2,3-dioxygenase includes a pharmaceutical composition comprising a compound of Formula I', a compound of Formula I", or a mixture thereof. The specification teaches that the agent that inhibits indoleamine 2,3-dioxygenase and/or the vaccine is/are preferably administered in an amount that: decreases oxidoreductase activity of indoleamine 2,3-dioxygenase in the subject compared to a reference subject that is not administered the agent that inhibits indoleamine 2,3-dioxygenase-1 and/or the vaccine; that decreases  oxidoreductase activity of indoleamine 2,3-dioxygenase in cancer cells of the subject compared to when the reference subject is not administered the inhibitor of indoleamine 2,3- dioxygenase and/or vaccine; that enhances immune system recognition of tumor associated antigens in the subject compared to when the reference subject is not administered the agent that inhibits idoleamine 2,3-dioxygenase and/or the vaccine; that inhibit cancer growth in the  subject when compared to a reference subject not administered the agent that inhibits of indoleamine 2,3-dioxygenase and/or the vaccine, as examples. The examples teach that hemi-splenctomy with injection of Panc02 murine pancreatic adenocarcinoma cells was used to model metastasis of pancreatic tumor cells to the liver. The examples teach that mice were treated with cyclophosphamide and GVAX vaccine as well as an oral IDO1 inhibitor PF-06840003. The examples teach that IDO inhibitors combined with GVAX increases survival in a liver metastasis model, and the combination  of IDO inhibitor and vaccines therapy further enhances the infiltration of CD137 of OX40 T cells into pancreatic tumors of the mouse model.
A method of preventing of treating pancreatic cancer comprising: administering to a subject a vaccine selected from the group consisting of an allogenic PDA tumor cell engineered to secrete GM-CSF and a GM-CSF-secreting PDA vaccine; and administering an agent that inhibits indoleamine 2,3-dioxygenase to the subject wherein the agent that inhibits indoleamine 2,3-dioxygenase comprises a compound of Formula I’, a compound of Formula 1’’, or a mixture thereof to the subject does not meet the written description provision of 35 U.S.C. 112(a).
The breadth of the claim is such that no limiting definition of the term “preventing” is given. Thus, the Examiner adopts its broadest reasonable interpretation. Merriam-Webster’s Online Dictionary defines “prevent” as “to keep from happening or existing” (Merriam-Webster Online Dictionary, https://www.merriam-webster.com/dictionary/prevent; downloaded 07 May 2022). The claims then are very broad insofar as it recites preventing pancreatic cancer. The specification does not demonstrate that a combination of a GM-CSF vaccine and an indoleamino 2,3-dioxygenase inhibitors of formula I’ or formula II’’ has the function of preventing pancreatic cancer. Rather, the specification demonstrates that teach that IDO inhibitors combined with GVAX increases survival in a liver metastasis model, and the combination  of IDO inhibitor and vaccines therapy further enhances the infiltration of CD137 of OX40 T cells into pancreatic tumors of the mouse model. The art does not cure the deficiencies of the specification and provides evidence that the state of the art regarding preventing pancreatic cancer is underdeveloped. For example, Cheong et al. (Expert Opinion on Therapeutic Patents, 28:4, 317-330, 2018) teach that a number of selective IDO1 inhibitors have been evaluated in early stage clinical trials, but with mixed outcomes (See page 327). For instance, Cheong et al.  teach that results from Phase II studies have led to the progression of epacadostat to Phase III clinical trials as combination therapy for advanced solid tumors and early data also indicated a promising response rate in the BMS-986205 Phase I trial. However, on the other hand, preliminary Phase I data from navoximod and PF-06840003 were less encouraging. Cheong et al.  teach that it not clear why certain IDO1 inhibitors were more beneficial to cancer patients than others, which reflects the challenges of developing cancer immunotherapy (See page 327).  Cheong et al.  teach that a majority of the IDO1 inhibitors disclosed in patent applications are members of four major chemical classes: fused [5,6]heteroaromatics, 4-PIs, hydroxyamidines, and aryl-1,2-diamines and crystallographic studies demonstrated distinctive binding modes of the IDO1 protein and the inhibitors, which imply differences in mechanism of action and downstream functions (See page 327). Cheong et al. teach that there exists an urgent need to develop diverse IDO1 inhibitors and advance them into the drug development pipeline. Cheong et al. teach that there are currently no FDA-approved IDO1 inhibitor for treating human diseases. The selective IDO1 inhibitors under active clinical development include epacadostat (Phase III), indoximod (Phase II/III), BMS986205 (Phase I/II), navoximod (Phase I), PF-06840003 (Phase I), KHK2455 (Phase I), and HTI-1090 (Phase I). Cheong et al. teach that a large number of inhibitors disclosed in the patent literature from the last decade were derived from chemical modifications of the structural scaffolds represented by 4-PI (navoximod) or hydroxylamidine (epacadostat) (See page 328). Cheong et al. teach that although those new inhibitors are likely unique in their IDO1 inhibitory activity, off-target activity, or physiochemical and pharmacokinetic properties (i.e. solubility, metabolic stability, cell permeability), their mode of action is unlikely to be distinguishable from the clinical candidates in development (See page 328). Thus, Cheong et al. provide evidence that the state of the art with regard to the use of indoleamine 2,3-dioxygenase inhibitors for treating pancreatic cancer is underdeveloped and unpredictable, and thus, the art does not provide written description support for preventing pancreatic cancer with the genus of agents encompassed by the claims. Thus, based upon the teachings of Cheong et al., one of skill in the art would not recognized preventing pancreatic cancer with the claimed GM-CSF vaccine and agent that inhibits indoleamine 2,3-dioxygenase. Thus, the specification is not deemed to be sufficient to reasonably convey to one of skill in the art that the inventors had possession of the claimed invention.
While "examples explicitly covering the full scope of the claim language" typically will not be required, a sufficient number of representative species must be included to "demonstrate that the patentee possessed the full scope of the [claimed] invention." Lizardtech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1345, 76 USPQ2d 1724,1732 (Fed. Cir. 2005).
In the absence of sufficient recitation of distinguishing characteristics, the specification does not provide adequate written description of the claimed genus. One of skill in the art would not recognize from the disclosure that the applicant was in possession of the genus. Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features (see, Univ. of Rochester v. G.D. Searle& Co., 358 F.3d 916,927, 69 USPQ2d 1886,1895 (Fed. Cir. 2004); accord Ex Parte Kubin, 2007-0819, BPAI 31 May 2007, opinion at p. 16, paragraph 1). 
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.)
Therefore, only method of preventing of treating pancreatic cancer comprising: administering to a subject a vaccine selected from the group consisting of an allogenic PDA tumor cell engineered to secrete GM-CSF and a GM-CSF-secreting PDA vaccine; and administering an agent that inhibits indoleamine 2,3-dioxygenase to the subject wherein the agent that inhibits indoleamine 2,3-dioxygenase comprises a compound of Formula I’, a compound of Formula 1’’, or a mixture thereof to the subject, meets the written description provision of 35 USC 112, first paragraph.  The species specifically disclosed are not representative of the genus because the genus is highly variant. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision. (See page 1115).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 7, 13-20, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kraus et al. (WO 2016/181348 A1, published November 17, 2016) in view of Zheng et al. (WO 2015/192068 A1, published December 17, 2015). 
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Kraus et al. teach a method of treating pancreatic cancer comprising administering to a subject (a) a 3-(5-fluoro- 1 H-indol-3-yl)pyrrolididine-2,5-dione (Compound 1 - PF06840003) and (b) a second active component which is an immunomodulatory agent selected from an anti-PD-1 or anti-PD-L1 antibody (See claim 1 and pages 12-13, 26, and 40-41). Kraus et al. teach that the 3-(5-fluoro-1 H-indol-3-yl)pyrrolidine-2,5-dione has the structure below (See pages 9-10).  

    PNG
    media_image3.png
    367
    362
    media_image3.png
    Greyscale


Regarding the limitations wherein infiltration of CD8+T lymphocytes, activated CD8+ T cells, and interferon gamma (IFNy) producing CD8+ T cells into PDA tumor microenvironment (TME) is increased, wherein the agent that inhibits indoleamine 2,3- dioxygenase is administered in an amount that decreases oxidoreductase activity of indoleamine 2,3-dioxygenase in the subject compared to a reference subject that is not administered the agent that inhibits indoleamine 2,3-dioxygenase; wherein the agent that inhibits indoleamine 2,3- dioxygenase is administered in an amount that decreases oxidoreductase activity of indoleamine 2,3-dioxygenase in cancer cells of the subject compared to when the reference subject is not administered the inhibitor of indoleamine 2,3-dioxygenase; wherein the agent that inhibits idoleamine 2,3- dioxygenase is administered in an amount that enhances immune system recognition of tumor associated antigens in the subject compared to when the reference subject is not administered the agent that inhibits idoleamine 2,3-dioxygenase; wherein inhibitor of indoleamine 2,3-dioxygenase and the vaccine inhibit cancer growth in the subject when compared to when a reference subject not administered the agent that inhibits of indoleamine 2,3-dioxygenase and/or the vaccine, the prior art reference teaches administering the required agents (i.e. indoleamine 2,3-dioxygenase and the vaccine) to the claimed patient population, and therefore, the prior art method would inherently result in the functional outcomes recited in the claims. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. Kraus et al. teach that the method further comprises administering cyclophosphamide (See page 22). Kraus et al. teach that the combinations described may further be used in combination with vaccine therapy (See page 23).
	Kraus et al. do not teach administering a vaccine selected from the group consisting of an allogenic PDA tumor cell engineered to secrete GM-CSF and a GM-CSF-secreting PDA vaccine.
However, Zheng et al. teach a method of treating pancreatic cancer comprising administering a vaccine comprising an allogeneic PDA tumor cell engineered to secrete granulocyte macrophage colony-stimulating factor (GM-CSF) and an anti-PD1 and antibody or anti-PD-L1 antibody (See claims 5 and 7 and paragraphs 0005-0011). Zheng et al. teach that the method further comprises administering  an immune modulating dose of cyclophosphamide to said subject and the dose of the cyclophosphamide is 100 mg/kg (See claim 9 and paragraph 0017). Zheng et al. teach that cyclophosphamide is administered intraperitoneally or orally (See claim 11). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kraus to additionally administer GVAX because Zheng et al. teach that GVAX can be combined with anti-PD1 or anti-PD-L1 and cyclophosphamide for treating pancreatic cancer. Further, and Kraus et al. teach that the method further includes combinations with vaccine therapy for treating cancer. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious)
Furthermore, Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results". The combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 7, 13-20, and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5,7,9-11,15-18,22-24 26 and 28-30 of copending Application No. 15/317,425 in view of Kraus et al. 
The ‘425 claims are drawn to a method consisting of: administering to a subject a vaccine that increases infiltration of CD8+ T lymphocytes, activated CD8+ T cells, and interferon gamma (IFNy) producing CD8+ T cells into a tumor unresponsive to a programmed death 1 (PD-1) inhibitor or a programmed death 1 ligand (PD-L1) inhibitor of said subject, wherein said vaccine is selected from the group comprising a granulocyte macrophage colony-stimulating factor (GM-CSF)-secreting PDA vaccine (GVAX), a Listeria-based vaccine engineered to express cancer antigens, a vaccine that facilitates effector T cell infiltration into pancreatic tumors, a whole cell vaccine, a dendritic cell vaccine, or a combination thereof; administering to said subject a programmed death 1 (PD-1) inhibitor, a programmed death 1 ligand (PD-L1) inhibitor, or a combination thereof, and thereby treating said tumor in said subject. The ‘425 claims teach wherein the cancer is a pacreactic cancer and wherein the cancer is a pancreatic ductal adenocarcinoma (PDA). The ‘425 claims teach wherein wherein said vaccine is an allogeneic PDA tumor cell engineered to secrete granulocyte macrophage colony-stimulating factor (GM-CSF). The ‘425 claims teach wherein said PD-1 inhibitor or said PD-L1 inhibitor comprises an anti-PD-1 antibody or an anti-PD-L1 antibody. The ‘425 claims teach further comprising the administrating of cyclophosphamide to said subject. The ‘425 claims teach wherein said cyclophosphamide is administered in a dose of 100 mg/kg. The ‘425 claims teach wherein said cyclophosphamide is administered intraperitoneally or orally. 
The ‘425 claims do not teach administering an agent that inhibits 2,3-dioxygenase.
Kraus et al. teach a method of treating pancreatic cancer comprising administering to a subject (a) a 3-(5-fluoro- 1 H-indol-3-yl)pyrrolididine-2,5-dione (Compound 1 - PF06840003) and (b) a second active component which is an immunomodulatory agent selected from an anti-PD-1 or anti-PD-L1 antibody (See claim 1 and pages 12-13, 26, and 40-41). Kraus et al. teach that the 3-(5-fluoro-1 H-indol-3-yl)pyrrolidine-2,5-dione has the structure below (See pages 9-10).  

    PNG
    media_image3.png
    367
    362
    media_image3.png
    Greyscale


Regarding the limitations wherein infiltration of CD8+T lymphocytes, activated CD8+ T cells, and interferon gamma (IFNy) producing CD8+ T cells into PDA tumor microenvironment (TME) is increased, wherein the agent that inhibits indoleamine 2,3- dioxygenase is administered in an amount that decreases oxidoreductase activity of indoleamine 2,3-dioxygenase in the subject compared to a reference subject that is not administered the agent that inhibits indoleamine 2,3-dioxygenase; wherein the agent that inhibits indoleamine 2,3- dioxygenase is administered in an amount that decreases oxidoreductase activity of indoleamine 2,3-dioxygenase in cancer cells of the subject compared to when the reference subject is not administered the inhibitor of indoleamine 2,3-dioxygenase; wherein the agent that inhibits idoleamine 2,3- dioxygenase is administered in an amount that enhances immune system recognition of tumor associated antigens in the subject compared to when the reference subject is not administered the agent that inhibits idoleamine 2,3-dioxygenase; wherein inhibitor of indoleamine 2,3-dioxygenase and the vaccine inhibit cancer growth in the subject when compared to when a reference subject not administered the agent that inhibits of indoleamine 2,3-dioxygenase and/or the vaccine, the prior art reference teaches administering the required agents (i.e. indoleamine 2,3-dioxygenase and the vaccine) to the claimed patient population, and therefore, the prior art method would inherently result in the functional outcomes recited in the claims. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. Kraus et al. teach that the method further comprises administering cyclophosphamide (See page 22). Kraus et al. teach that the combinations described may further be used in combination with vaccine therapy (See page 23).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the ‘425 claims to additionally administer an agent that inhibits 2,3-dioxygenase because Kraus et al. teach that a 3-(5-fluoro- 1 H-indol-3-yl)pyrrolididine-2,5-dione (Compound 1 - PF06840003) can be used for treating pancreatic cancer, and further teaches that the compound can be combined with an anti-PD-1 or PD-L1 antibody and cyclophosphamide. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious)
This is a provisional nonstatutory double patenting rejection.

Claim Status
No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDRA DILLAHUNT/Examiner, Art Unit 1646                                                                                                                                                                                                        

/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646